           Case 1:14-md-02543-JMF Document 8353 Filed 01/25/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



  IN RE:                                                    14-MD-2543 (JMF)



  GENERAL MOTORS LLC IGNITION SWITCH                        Hon. Jesse M. Furman
  LITIGATION

  This Document Relates To:

  Garcia v. General Motors, LLC,
       No. 1:17-cv-5970


         [PROPOSED] ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE

           Plaintiffs Sylvia Garcia and Alexander Garza and Defendant General Motors LLC (“New

  GM”) have stipulated to dismiss this lawsuit with prejudice with each party bearing their own fees

  and costs. Pursuant to its authority under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this

  Court, having considered the Parties’ request and provided them with an opportunity to be heard,

  hereby ORDERS THAT:

           a.    The instant action, Garcia v. General Motors, LLC, No. 1:17-cv-05970 is dismissed
                 with prejudice.

           b.    In the event either Plaintiffs or New GM seek to enforce the terms of their
                 confidential, private settlement agreement, or to litigate regarding the effect or
                 operation of any aspect of the agreement, this Court accepts jurisdiction to address
                 any such dispute.

           SO ORDERED.

  Signed this __        January
              25 day of _________, 2021.

                                                       ____________________________________
Defendant shall promptly serve a copy of               Honorable Jesse M. Furman
this order on Plaintiffs Garcia and Garza.             United States District Judge
